DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbachov et al. US Patent Application Publication 2022/0109220.
Regarding Claim 1, Gorbachov et al. teaches an antenna system (Figs. 6-13), comprising: 
a power splitter (130/131 Figs. 12, 13 Par. 0091, 0098), having a common port, a first port, a second port, a third port, and a fourth port (first through fourth ports 12b-1 through 12b-4 / 134a-1 through 134a-4 Figs. 12, 13 Par. 0091, 0098); 
a first phase shifter, providing a first compensation phase (86 / 93 of 83a Figs. 12, 13 Par. 0094, 0096); 
a second phase shifter, providing a second compensation phase (86 / 93 of 83b Figs. 12, 13 Par. 0094, 0096); 
a third phase shifter, providing a third compensation phase (86 / 93 of 83c Figs. 12, 13 Par. 0094, 0096); 
a fourth phase shifter, providing a fourth compensation phase (86 / 93 of 83d Figs. 12, 13 Par. 0094, 0096); 
a first antenna element (82a Figs. 12, 13 Par. 0090, 0096); 
a second antenna element (82b Figs. 12, 13 Par. 0090, 0096); 
a third antenna element (82b Figs. 12, 13 Par. 0090, 0096); 
a fourth antenna element (82d Figs. 12, 13 Par. 0090, 0096); 
a first switch element, selectively coupling the first antenna element through the first phase shifter to the first port of the power splitter (92 / 140a Figs. 12, 13 Par. 0094, 0099); 
a second switch element, selectively coupling the second antenna element through the second phase shifter to the second port of the power splitter (92 / 140b Figs. 12, 13 Par. 0094, 0099); 
a third switch element, selectively coupling the third antenna element through the third phase shifter to the third port of the power splitter (92 / 140c Figs. 12, 13 Par. 0094, 0099); and 
a fourth switch element, selectively coupling the fourth antenna element through the fourth phase shifter to the fourth port of the power splitter (92 / 140d Figs. 12, 13 Par. 0094, 0099).
Gorbachov et al. is silent in the embodiment of Figs. 12, 13 on a tunable impedance circuit; wherein the common port of the power splitter is coupled to the tunable impedance circuit.
However, Gorbachov et al. teaches a tunable impedance circuit (78 Fig. 11 Par. 0089); wherein the common port of the power splitter is coupled to the tunable impedance circuit (78 coupled to port 12a Fig. 11 Par. 0089).
In this particular case, a tunable impedance circuit is common and well known in the art as evident by Gorbachov et al. in order to tune the circuits components to achieve a desired overall gain (Par. 0089).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna system with a tunable impedance circuit coupled to the common port of the power splitter based on the teachings of Gorbachov et al. as a result effect in order to tune the circuits components to achieve a desired overall gain.
Regarding Claim 2, Gorbachov et al. as modified teaches the antenna system as claimed in claim 1 as shown in the rejection above.
Gorbachov et al. is silent on wherein the antenna system supports communication of a Bluetooth frequency band.
However, configuring antennas to operate in a particular frequency band is common and well known in the antenna art.
In this particular case, a person having ordinary skill in the art recognizes how to configure the antenna length to operate in known frequency bands such as a Bluetooth frequency band.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna system of Gorbachov et al. to support communication of a Bluetooth frequency band as a result effect in order to provide wireless communications in a Bluetooth frequency band.
Regarding Claim 3, Gorbachov et al. as modified teaches wherein the tunable impedance circuit comprises: a first capacitor (C14 Fig. 11 Par. 0089), wherein the first capacitor has a first terminal coupled to a first node (Fig. 11), and a second terminal coupled to a ground voltage (Fig. 11); and a first inductor (L5 Fig. 11 Par. 0089), wherein the first inductor has a first terminal coupled to the first node (Fig. 11), and a second terminal coupled to a second node (Fig. 11); wherein the second node is coupled to the common port of the power splitter (L5 connected to 12a Fig. 11).
Regarding Claim 7, Gorbachov et al. as modified teaches wherein each of the first compensation phase, the second compensation phase, the third compensation phase, and the fourth compensation phase is substantially equal to 0 degrees (Par. 0040).
Regarding Claim 8, Gorbachov et al. as modified teaches wherein each of the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element is a monopole antenna (as seen in Figs. 12, 13)
Regarding Claim 9, Gorbachov et al. as modified teaches the antenna system as claimed in claim 1 as shown in the rejection above.
Gorbachov et al. is silent on wherein a HPBW (Half-Power Beamwidth) of the antenna system is substantially equal to 90 degrees.
However, Gorbachov et al. teaches “The collective signal to the individual antennas may have a narrower beam width, and the direction of the transmitted beam may be adjusted based upon the constructive and destructive interferences from each antenna resulting from the phase shifts. Beamforming may be used in both transmission and reception, and the spatial reception sensitivity may likewise be adjusted.” (Par. 0006).
In this particular case, adjusting the beamwidth to obtain optimal transmission and reception is common and well known in the antenna art as evident by Gorbachov et al. Par. 0006.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna system of Gorbachov et al. to have a HPBW (Half-Power Beamwidth) of the antenna system to be substantially equal to 90 degrees based on the teachings Gorbachov et al. as a result effect in order to obtain optimal transmission and reception.
Regarding Claim 10, Gorbachov et al. as modified teaches the antenna system as claimed in claim 1 as shown in the rejection above.
Gorbachov et al. is silent on wherein the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element have a common operation frequency which is substantially equal to 2.45 GHz.
However, configuring antenna elementss to operate in a particular frequency band is common and well known in the antenna art.
In this particular case, a person having ordinary skill in the art recognizes how to configure the antenna elements to operate in known frequency bands such as 2.45 GHz for Bluetooth operation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna elements of Gorbachov et al. to operate at 2.45 GHz as a result effect in order to provide Bluetooth wireless communications.
Claim 4 isrejected under 35 U.S.C. 103 as being unpatentable over Gorbachov et al. US Patent Application Publication 2022/0109220 and Taracila et al. US Patent Application Publication 2020/0348380.
Regarding Claim 4, Gorbachov et al. as modified teaches wherein the tunable impedance circuit further comprises: a second capacitor (C13).
Gorbachov et al. is silent on a PIN diode, wherein the PIN diode has an anode coupled to a third node, and a cathode coupled to the second node; and wherein the second capacitor has a first terminal coupled to the third node, and a second terminal coupled to the ground voltage.
However, Taracila et al. teaches a PIN diode (374 Fig. 3 Par. 0071), wherein the PIN diode has an anode coupled to a third node (node between anode and 372d Fig. 3), and a cathode coupled to the second node (node above cathode Fig. 3); and wherein the second capacitor (372d Fig. 3 Par. 0071) has a first terminal coupled to the third node (Fig. 3), and a second terminal coupled to the ground voltage (ground below 372d seen in Fig. 3).
In this particular case, providing the tunable impedance circuit with a PIN diode and second capacitor having a second terminal coupled to the ground voltage is common and well known in the antenna art as evident by Taracila et al. in order to limit the direction of current flow (Fig. 3 Par. 0071).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the tunable impedance circuit of Gorbachov et al. with a PIN diode and second capacitor having a second terminal coupled to the ground voltage based on the teachings of Taracila et al. as a result effect in order to limit the direction of current flow.
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbachov et al. US Patent Application Publication 2022/0109220 and Singh US Patent Application Publication 2020/0303840.
Regarding Claim 11, Gorbachov et al. as modified teaches the antenna system as claimed in claim 10 as shown in the rejection above.
Gorbachov et al. is silent on wherein the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element are positioned at each central point of four sides of a square shape, respectively.
However, Singh teaches wherein the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element are positioned at each central point of four sides of a square shape, respectively (Fig. 2).
In this particular case, providing four antennas positioned at each central point of four sides of a square shape, respectively is common and well known in the antenna art as evident by Singh in order to provide high efficiency and good isolation (Par. 0003).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to position the first through fourth antenna elements of Gorbachov et al. at each central point of four sides of a square shape, respectively based on the teachings of Singh as a result effect in order to provide high efficiency and good isolation.
Regarding Claim 12, Gorbachov et al. as modified teaches the antenna system as claimed in claim 11 as shown in the rejection above.
Gorbachov et al. is silent on wherein a length of each of the sides of the square shape is substantially equal to 0.5 wavelength of the common operation frequency.
However, configuring antenna elements to operate in a particular frequency band is common and well known in the antenna art.
In this particular case, a person having ordinary skill in the art recognizes how to configure the lengths of the side to be substantially equal to 0.5 wavelength of the common operation frequency in order to provide high efficiency and good isolation.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure a length of each of the sides of the square shape of Gorbachov et al. as modified to be substantially equal to 0.5 wavelength of the common operation frequency a result effect in order to provide high efficiency and good isolation.
Allowable Subject Matter
Claims 5, 6 & 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art of record does not fairly teach nor render obvious the limitations “wherein the tunable impedance circuit further comprises: a second inductor, wherein the second inductor has a first terminal coupled to the third node, and a second terminal coupled to a fourth node; a third capacitor, wherein the third capacitor has a first terminal coupled to the fourth node, and a second terminal coupled to the ground voltage; a resistor, wherein the resistor has a first terminal coupled to the fourth node, and a second terminal coupled to a fifth node for receiving a control voltage; and a third inductor, wherein the third inductor has a first terminal coupled to the second node, and a second terminal coupled to the ground voltage” as required by the claim. Claims 6 & 13-20 depend therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845